DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0125919 A1, “Liu”) in view of Khosla et al. (US 2020/0364301 A1, “Khosla”), and further in view of Datla et al. (US 2019/0377796 A1, “Datla”).
As to claims 1, 14, 20, Liu discloses a computer-implemented method (method 700, para. 0061-0062, Figs. 7A, 7B), comprising: 

[normalizing multi-dimensional verbosity vectors for each of the current choices to obtain a normalized value for each of the current choices;] 
determining a state definition for the current turn in the conversation, [utilizing the normalized values for each of the current choices] (an intent confidence score and value flag is assigned to each bid, para. 0067); 
providing the state definition for the current turn in the conversation and the normalized values for each of the current choices to a trained reinforcement learning module (respective bids, scores and flags are sent to an auctioneer module, step 712, para. 0068); 
receiving, from the trained reinforcement learning module, a score associated with each of the current choices for the current turn in the conversation (determining a quality of service associated with each bid, step 714, para. 0069); and 
selecting one of the current choices to be entered for the current turn in the conversation, based on the score associated with each of the current choices for the current turn in the conversation (determine a winning bid based on the determined quality of service, step 716, para. 0070).
Liu differs from claims 1, 14 in that it does not disclose: normalizing multi-dimensional verbosity vectors for each of the current choices to obtain a normalized value for each of the current choices.
Khosla discloses an improved conversational agent by normalizing multi-dimensional word vectors in order to predict personality traits and score emotion intensities (Abstract, para. 0021-0022, 0050-0051).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with the above teaching of Khosla in order to ensure each vector is unit length, as taught by Khosla (para. 0050-0051).

As to claims 2, 15, Liu in view of Khosla and Datla discloses: wherein the conversation includes a question and answer (Q and A) conversation (Liu: Fig. 4; Datla: para. 0002).
As to claims 3, 16, Liu in view of Khosla and Datla discloses: wherein each of the current choices includes a textual word or phrase having wording and vocabulary different from all other current choices (Liu: Fig. 3).
As to claims 4, 17, Liu in view of Khosla and Datla discloses: wherein each of the current choices includes a multi-dimensional verbosity vector describing a verbosity of the choice (Khosla: multi-dimensional vector, Abstract; Datla: verbosity of answers, para. 0035).
As to claims 5, 18, Liu in view of Khosla and Datla discloses: wherein the multi-dimensional verbosity vectors for each current choice each include a value for a number of words used within the current choice (Datla: preferred length of answers, para. 0010, 0035, 0049).
As to claim 12, Liu in view of Khosla and Datla discloses: wherein for each of the current choices, the score includes a value indicating a suitability of the current choice for use within the current turn in the conversation (Liu: intent confidence score, para. 0067).
As to claim 13, Liu in view of Khosla and Datla discloses: wherein a current choice having a highest score is determined to be least likely to confuse a user in the conversation, while minimizing a verbosity level, and is selected to be entered for the current turn in the conversation (Liu: para. 0070).
Claims 6, 8, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Khosla and Datla, as applied to claim 1 above, and further in view of Shevchenko et al. (US 10,594,757 B1, “Shevchenko”).
Liu in view of Khosla and Datla differs from claims 6, 19 in that it does not disclose: wherein the multi-dimensional verbosity vectors for each current choice each include a value for a type of words used within the current choice.
Shevchenko teaches characterizing communication preferences as including style, structure, tone, verbosity, emotional, factual, etc. (col. 50, lines 10-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Khosla and Datla with the above feature of Shevchenko in order to more fully satisfy a user’s preferred communication style.
As to claim 8, Liu in view of Khosla and Datla and Shevchenko discloses: wherein normalizing the multi- dimensional verbosity vectors for each of the current choices includes normalizing one or more domain terminologies for each of the current choices (Shevchenko: context includes domain knowledge, col. 49, lines 14-15, col. 52, lines 52-54) .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Khosla and Datla, as applied to claim 1 above, and further in view of Provost et al. (US 2020/0075040 A1, “Provost”).
Liu in view of Khosla and Datla differs from claim 7 in that it does not disclose: wherein normalizing the multi-dimensional verbosity vectors for each of the current choices includes normalizing a word count for each of the current choices.  Provost teaches computing verbosity and normalizing word count (para. 0101-0102). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Khosla and Datla with the above feature of Provost in order to more accurately determine verbosity.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Khosla and Datla, as applied to claim 1 above, and further in view of Ruvini (US 2020/0065873 A1).
Liu in view of Khosla and Datla differs from claim 11 in that although Liu teaches the use of a machine learning module (para. 0026, 0036, 0042), it does not specifically disclose: wherein the trained reinforcement learning module includes a Q-learning method.  Ruvini teaches the well known use of a Q-learning algorithm and Reinforcement Learning (para. 0040) in a natural language conversational assistant (Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Khosla and Datla with the above feature of Ruvini in order to improve the guidance knowledge of the conversation system, as taught by Ruvini (para. 0043).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chavda (US 2020/0137002 A1), Gosu et al. (US 2019/0339927 A1), Rottler et al. (US 2011/0173539 A1) teach relevant systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512.  The examiner can normally be reached on Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Stella L. Woo/            Primary Examiner, Art Unit 2652